Title: To George Washington from John Kirkpatrick, 14 August 1756
From: Kirkpatrick, John
To: Washington, George



Sir.
Williamsbg Augt 14 1756

An opportunity offering to Fredericksbg I thought it requisite to Acquaint you of Our progress, & prospects of dispatch.
The Speaker was from home when we call’d—its Said on Courtship of Miss Chiswell—and only came to town last night—today he proposes a Committee, but the uncertainty of Collecting a Sufficient Number is so great that I fancy this day Will Stand a Blank in Business—& then we can expect, he says, no Committee before Tuesday—However we must assume patience, and waite the Conveniency of the Grandees of Government.
Nothing new here to inform you—Colo. Bird I am told has repudiated his Wife, who is now in a Dilirium for his Behaviour and is Resolved to make a Campaign under Lord Loudon—he has committed his Estate to the Charge of Some Friends, & Settled all wt. a design never to return to Virginia—Monsr La Force had like to have escap’d but luckily catch’d—Brookes was not to be found when I pass’d there, but desired Capt. Lewis to Consult him, & to advise You the result. I am in haste—Tho’ wt. great Esteem—&c. Sir. Your Very Obt & Hume Servt

Jno. Kirkpatrick

